Case 0:19-cv-61410-RKA Document 43 Entered on FLSD Docket 09/17/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-61410-CIV-ALTMAN/Reid

  TAVARIN DELEON JACKSON,

           Plaintiff,
  v.

  CHRISTOPHER GONZALEZ, et al.,

        Defendants.
  _____________________________/
                                                ORDER

           THIS MATTER comes before the Court on the Report and Recommendation (“R&R”) of

  U.S. Magistrate Judge Lisette M. Reid [ECF No. 39]. Judge Reid issued a report as to the

  Defendants’ Motion to Dismiss [ECF No. 29] and recommended that the motion be denied. R&R

  at 11.

           In that Report, Magistrate Judge Reid warned the Defendants that “[o]bjections to this

  report may be filed with the District Judge within fourteen days of receipt of a copy of the report.

  Failure to file timely objections shall bar plaintiff from a de novo determination by the district

  judge of an issue covered in this report and shall bar the parties from attacking on appeal factual

  findings accepted or adopted by the District Judge except upon grounds of plain error or manifest

  injustice.” See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149 (1985). The Defendants

  did not file objections, and the time for doing so has passed

           When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review that disposition de novo. FED. R. CIV. P. 72(b)(3). But when no party has timely objected,

  “the court need only satisfy itself that there is no clear error on the face of the record in order to

  accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted).

  Although Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged
Case 0:19-cv-61410-RKA Document 43 Entered on FLSD Docket 09/17/2020 Page 2 of 2



  that Congress’ intent was to require de novo review only when objections have been properly

  filed—and not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does

  not appear that Congress intended to require district court review of a magistrate [judge]’s factual

  or legal conclusions, under a de novo or any other standard, when neither party objects to those

  findings.”). In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings after

  notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir.

  1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

         The Court has reviewed the Report, the Motion, the record, and the applicable law and

  finds no clear error in the Report. Accordingly, the Court hereby

         ORDERS AND ADJUDGES that the R&R [ECF No. 39] is ADOPTED in full. The

  Motion to Dismiss [ECF No. 29] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 17th day of September 2020.




                                                            _________________________________
                                                            ROY K. ALTMAN
                                                            UNITED STATES DISTRICT JUDGE

  cc:    Charlene Rosa, pro se




                                                    2
